 

 

Case 6:20-cv-00956-ACC-EJK

Document 17 Filed 02/05/21 Page 1 of 1 PagelD 93

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JULIA AGAR,
Plaintiff,
vs.
TARGET CORPORATION,

Defendant.

ORLANDO DIVISION

CASE NO.: — 6:20-cv-956-Orl-22EJK

/

JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

Pursuant to Rule 41(a)(I)(ii) of the Federal Rules of Civil Procedure, it is hereby stipulated

and agreed by and between the undersigned counsel for the parties to this action that the claims

previously filed herein be dismissed,

with prejudice, to the Plaintiff, JULIA AGAR, each party to

bear their own attorney's fees and costs, and counsel for the parties herein show unto the Court that

the above-styled cause has been amicably compromised and fully settl ”)

 

DFT

BEATRIZ TAVAREZ, ESQUIRE
Tavarez Law, P.A. ;
230 E. Monument Avenue, Suite A5
Kissimmee, FL 34741
407-459-7679

Attorney for Plaintiff

Florida Bar No.: 0085043

Dated: Zz [s}zozt

€
/
Lf fh.
Fal ~.
JAMES A. COLEMAN, ESQUIRE
James A. Coleman, P.A.
612 E. Colonial Drive, Suite 250
Orlando, Florida 32803
407-219-5799
Attorney for Defendant
Florida Bar No.: 0434711

Dated: 2/5/2027

 
